PER CURIAM.
Jane Gentile-Youd appeals from an order of the trial court appointing Perry Rudnick as Plenary Guardian of the Person of Harriet Rudnick. We affirm.
“This court will not disturb the trial court’s findings, which are presumed correct, unless they are totally unsupported by competent and substantial evidence.” Marrone v. Miami Nat’l Bank, 507 So.2d 652, 653 (Fla. 3d DCA 1987); see also Randy Int'l Ltd. v. American Excess Corp., 501 So.2d 667, 670 (Fla. 3d DCA 1987). Because there is competent substantial evidence to support the trial court’s finding that Perry Rudnick is best suited to be his wife’s guardian, we affirm the order appointing him as Plenary Guardian of the Person.
Affirmed.